 

Exhibit 10.14A

[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

FOURTH AMENDMENT

to the

Exclusive License Agreement

Effective September 28, 2016

Between

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

And

THERAS, INC.

Effective December 16, 2019, (the “Fourth Amendment Effective Date”) THE REGENTS
OF THE UNIVERSITY OF CALIFORNIA (“THE REGENTS”), a California corporation,
having its statewide administrative offices at 1111 Franklin Street, 12th Floor,
Oakland, California 94607-5200 and acting through its Office of Technology
Management, University of California San Francisco (“UCSF”), 600 16th Street,
Suite S-272, San Francisco, CA 94143 and TheRas, Inc., a Delaware corporation,
having a principal place of business at 421 Kipling Street, Palo Alto, CA 94301
(“LICENSEE”), agree as follows:

1.

Background

 

1.1

THE REGENTS and LICENSEE are parties to a License Agreement effective September
28, 2016 with UC Agreement Control No. 2017-03-0138 (“Original Agreement”) for
“Covalent Modification on CAAX- box Cysteine of K-Ras 4B Using Tethering
Compounds” as described in UC Case No. [***], a first subsequent amendment with
an effective date of January 10, 2017 (the “First Amendment”), a subsequent
amendment with an effective date of August 10, 2017 (the “Second Amendment”),
and a subsequent amendment with an effective date of September 7th, 2018 (the
“Third Amendment”).



ACTIVE/101829023.3  

 

 



--------------------------------------------------------------------------------

 

 

1.2

THE REGENTS and LICENSEE wish to amend the Original Agreement to add additional
patent rights, listed below, to the Original Agreement.

UC Case No.

TheRas Ref. No.

Application No.

Case Title

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

and additional edits as reflected below.

2.

Amendments

 

2.1

Background Paragraph A is hereby deleted and replaced with the following:

“A.Certain inventions, generally characterized as “Covalent Modification on
CAAX-box Cysteine of K-Ras 4B Using Tethering Compounds” (UC Case Nos. [***] and
Leidos Biomedical No. [***]) (collectively “Original Invention”), made in the
course of research at UCSF and Leidos Biomedical Research, Inc. (“Leidos”) by
Drs. Frank P. McCormick, Stephan C. Gysin, Adam R. Renslo, and David Turner at
UCSF and by Drs. Anna E. Maciag and Oleg Chertov of Leidos (collectively, the
“Original Inventors”) and are claimed in Patent Rights as defined below.

Certain inventions generally characterized as “Phenylacetamide- and
triazole-based covalent inhibitors targeting H95 in Kras” as described in UC
Case No. [***] and Leidos Biomedical No. [***] (collectively the “Second
Invention”), made in the course of research at UCSF by Drs. Frank P. McCormick,
Adam R. Renslo, and Elizabeth D. Vo at UCSF and by Drs. Anna E. Maciag, David
Turner, and Marcin Dyba of Leidos Biomedical Research, Inc. (“Leidos”)
(collectively, the “Second Inventor List”) and are claimed in Patent Rights a
defined below.

The Original Invention and the Second Invention are collectively referred to as
the “Initial Invention Set”.



ACTIVE/101829023.3  

 

 





[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

(zzTempText)



--------------------------------------------------------------------------------

 

Certain inventions generally characterized as “Sulfonamide-based modulators of
KRAS4b with enhanced biochemical and biological activity over analogous amides”
as described in UC Case No [***] (the “Third Invention”), were made in the
course of research at UCSF by Dr. Adam R Renslo at UCSF, at Leidos by Drs. Anna
E. Maciag, David M. Turner, Christopher J. Brassard, Vandana Kumari, and Marcin
Dyba, and at Licensee by Drs. Matthew Alexander James Duncton, Eddy Low, Anjali
Pandey, Swapan Kuma, Samanta, Athisayamani Jeyaraj Duraiswamy, Holly V. Adcock,
Daniel Hamza, and Stuart T. Onions (“Third Inventor List”) and are claimed in
Patent Rights as defined below.

Certain inventions generally characterized as “K-Ras Modulators with an
Acrylamide Moiety” as described in UC Case No [***] (the “Fourth Invention”)
were made in the course of research at UCSF by Drs. Adam R, Renslo and David
Turner, at Leidos by Drs. David Turner, Anna E. Maciag, Christopher J. Bassard,
at Vandana Kumari, and at Licensee by Drs. Anjali Pandey, Matthew Alexander
James Duncton, and Swapan Kumar Samanta (“Fourth Inventor List”) and are claimed
in Patent Rights as defined below.

Certain inventions generally characterized as “K-Ras Modulators with a
Direct-Linked Sulfonamide Moiety” as described in UC Case No [***] (the “Fifth
Invention”) were made in the course of research at UCSF by Drs. Adam R. Renslo
and David Turner, at Leidos by Dr. David Turner, and at Licensee by Drs. Anjali
Pandey and Swapan Kumar Samanta (“Fifth Inventor List”) and are claimed in
Patent Rights as defined below.

The Third Invention, Fourth Invention, and Fifth Invention are collectively
referred to as the “Subsequent Invention Set”.

The Initial Invention Set and the Subsequent Invention Set are collectively
referred to as the “Invention”. The Original Inventors, the Second Inventor
List, the Third Inventor List, the Fourth Inventor List, and the Fifth Inventor
List are collectively referred to as the “Inventors”.

 

2.2

Paragraph 1.11 is hereby deleted and replaced with the following:

“1.11 Patent Rights” means the Valid Claims of the following:

 

(a)

to the extent assigned to or otherwise obtained by The Regents and/or Leidos,
the following United States patents and patent applications, herein as defined
as “Initial Patent Rights”:





ACTIVE/101829023.3  

 

 





[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

(zzTempText)



--------------------------------------------------------------------------------

 

UC Case Number

TheRas
Ref. No.

Application Number

Filing or Issue Date

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Initial Patent Rights shall further include the Valid Claims of, to the extent
assigned to or otherwise obtained by The Regents and/or Leidos, the
corresponding foreign patents and patent applications and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those Valid Claims in the continuation-in-part
applications that are entirely supported in the specification and entitled to
the priority date of the parent application). Further, The Regents agrees that
it will not file or prosecute additional patent applications, outside the scope
of the Patent Rights, based on the invention disclosure existing as of the
Effective Date of the Original Agreement that is identified as UC Case No. [***]
and Leidos Biomedical No. [***] or existing as of the Second Amendment Effective
Date that is identified as UC Case No. [***] and Leidos Biomedical No. [***].
For the avoidance of doubt, this definition of Patent Rights excludes any rights
in and to Option Inventions, except as provided under Article 4.”

 

(b)

to the extent assigned to or otherwise obtained by The Regents, the following
United States patents and patent applications, herein defined as the “Subsequent
Patent Rights”:

UC Case
Number

TheRas
Case No.

Application Number

Jurisdiction

Filing Date

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]



ACTIVE/101829023.3  

 

 





[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

(zzTempText)



--------------------------------------------------------------------------------

 

UC Case
Number

TheRas
Case No.

Application Number

Jurisdiction

Filing Date

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Subsequent Patent Rights shall further include the Valid Claims of, to the
extent assigned to or otherwise obtained by The Regents, the corresponding
foreign patents and patent applications and any reissues, extensions,
substitutions, continuations, divisions, and continuation-in-part applications
(but only those Valid Claims in the continuation-in-part applications that are
entirely supported in the specification and entitled to the priority date of the
parent application). For the avoidance of doubt, Subsequent Patent Rights shall
further include provisional or nonprovisional applications filed within the
Paris convention year with claims to additional compounds or sub-genera that
fall within the scope of the genus described in the Subsequent Patent Rights
existing as of the Fourth Amendment Effective Date, provided that (1) such
applications are conceived and reduced to practice by Dr. Adam Renslo (including
together with inventors at Leidos and/or Licensee), (2) such applications are
assigned to or otherwise obtained by only The Regents, Leidos, and Licensee, and
(3) within sixty (60) days of the filing of such patent applications, the
parties amend in writing the table in this Section 2.2(b).

For the avoidance of doubt, Patent Rights shall include both the Initial Patent
Rights and the Subsequent Patent Rights. For the avoidance of doubt, this
definition of Patent Rights excludes any rights in and to Option Inventions,
except as provided under Article 4.”



ACTIVE/101829023.3  

 

 





[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

(zzTempText)



--------------------------------------------------------------------------------

 

 

2.3

The following is hereby added to the end of Paragraph 3.3

 

“3.3.1

If The Regents (as represented by the actual knowledge of the licensing
professional responsible for administration of this Agreement) becomes aware of,
or if a third party becomes aware of and notifies such licensing professional
of, an application or use for Licensed Products within the licensed Field of Use
and there is reasonable scientific, and clinical basis for such application of
use, but for which such uses have not been developed and are not, at such time,
being developed by Licensee, then The Regents, through the Office of Technology
Transfer, may give written notice to Licensee thereof.

 

3.3.2

Within [***] of such notice, Licensee shall give The Regents written notice
stating whether Licensee agrees to develop and commercialize Licensed Products
for such application (“New Licensed Products”). Such notice shall be accompanied
by a plan for the development of New Licensed Products, including specific
diligence requirements (the “New Licensed Product Development Plan”). If
Licensee has not notified The Regents, in accordance with the foregoing, that
Licensee agrees to develop and commercialize such New Licensed Products within
such [***] period, then Licensee shall be deemed to not so agree.

 

3.3.3

If Licensee agrees, as set forth in Paragraph 3.3.2, to develop and
commercialize such New Licensed Products, then Licensee shall (i) use
Commercially Reasonable Efforts, as defined below, to proceed with the
development, manufacture and commercialization of such New Licensed Products and
use Commercially Reasonable Efforts to market the same in accordance with the
Development Plan and in quantities sufficient to meet market demand; and (ii)
Licensee shall submit a written progress report setting forth in detail the
status of such development, manufacture and commercialization every six (6)
months to The Regents, which may be a consolidated progress report combining the
New Licensed Products and the Licensed Products.

 

3.3.3.1

“Commercially Reasonable Efforts” means, with respect to (i) achieving any
objective by the Licensee, using diligent, good faith efforts to accomplish such
objective as [***]; and (ii) with respect to any objective relating to the
development or commercialization of any Licensed Product by the Licensee means
those efforts and resources that would be used by Licensee with regard to the
diligent development, manufacture and commercialization of pharmaceutical
products [***].



ACTIVE/101829023.3  

 

 





[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

(zzTempText)



--------------------------------------------------------------------------------

 

 

3.3.4

If Licensee does not agree, as set forth in Paragraph 3.3.2, to develop and
commercialize such New Licensed Products, or if Licensee fails to comply with
Paragraph 3.3.3 in its pursuit of the development and commercialization thereof
in accordance with the Development Plan, then The Regents shall have the right
to seek one or more third parties for the development and commercialization of
such New Licensed Products and refer such third party to Licensee so that such
third party may request a sublicense allowing for development and
commercialization of such New Licensed Products. If the third party requests a
sublicense, then Licensee shall use commercially reasonable efforts to negotiate
with such third party the terms and conditions for such sublicense.

 

3.3.5

If Licensee does not grant a sublicense to the third party within a reasonable
time after such request (and, in any event, within [***] after such request) or
refuses to grant such sublicense under reasonable terms, then Licensee shall
promptly, or, in the event of such refusal, within [***] after such refusal,
submit to The Regents a written report specifying the license terms proposed by
the third party (“Third Party Terms”) and a written justification for the
Licensee’s refusal or failure to grant such sublicense. If The Regents may
dispute as to whether Third Party Terms are reasonable under the circumstances.
If such a dispute arises, The Regents and Licensee will resolve such dispute
promptly by negotiations between for The Regents the Executive Director of The
University of California, San Francisco’s Office of Technology Management and
the Chief Executive Officer of Licensee. If The Regents and Licensee fail to
reach a resolution, upon the request of The Regents, The Regents and Licensee
will discuss in good faith the possibility of arbitration. If it is finally
determined that the Third Party Terms are reasonable, then Licensee shall (a)
grant such sublicense to such third party on such terms; or (b) use Commercially
Reasonable Efforts to develop such New Licensed Product in accordance with
Paragraph [3], either by itself or through its affiliates or through its then
current sublicensee.

 

2.4

Paragraph 7.1 is hereby deleted and replaced with the following:

 

“7.1

The Licensee will also pay to The Regents a license maintenance fee as follows
for UC Case No. [***]:

 

7.1.1

[***] on [***].

 

7.1.2

[***] beginning on the [***] and continuing annually on each subsequent
anniversary of the Effective Date of the Original Agreement



ACTIVE/101829023.3  

 

 





[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

(zzTempText)



--------------------------------------------------------------------------------

 

 

7.1.3

Notwithstanding the payment obligations set forth in Section 7.1.1 and 7.1.2,
license maintenance fees set forth in Paragraphs 7.1.1 and 7.1.2 are not due on
any anniversary of the Effective Date of the Original Agreement if on that date,
the Licensee is Selling or otherwise exploiting Licensed Products or Licensed
Services covered by Patent Rights under UC Case No. [***] and is paying an
Earned Royalty to The Regents on the Net Sales of such Licensed Product or
Licensed Service.

 

7.2

The Licensee will also pay to The Regents a license maintenance fee as follows
for UC Case No. [***]:

 

7.2.1

[***] on [***].

 

7.2.2

[***] beginning on the [***] and continuing annually on each subsequent
anniversary of the Second Amendment Effective Date.

 

7.2.3

Notwithstanding the payment obligations set forth in Section 7.2.1 and 7.2.2,
license maintenance fees set forth in Paragraphs 7.2.1 and 7.2.2 are not due on
any anniversary of the Second Amendment Effective Date if on that date, the
Licensee is Selling or otherwise exploiting Licensed Products or Licensed
Services covered by Patent Rights under UC Case No. [***] and is paying an
Earned Royalty to The Regents on the Net Sales of such Licensed Product or
Licensed Service.

 

7.3

The Licensee will also pay to The Regents a license maintenance fee as follows
for UC Case No. [***]:

 

7.3.1

[***] on [***].

 

7.3.2

[***] beginning on the [***] and continuing annually on each subsequent
anniversary of the Third Amendment Effective Date.

 

7.3.3

Notwithstanding the payment obligations set forth in Section 7.3.1 and 7.3.2,
license maintenance fees set forth in Paragraphs 7.3.1 and 7.3.2 are not due on
any anniversary of the Third Amendment Effective Date if on that date, the
Licensee is Selling or otherwise exploiting Licensed Products or Licensed
Services covered by Patent Rights under UC Case No. [***] and is paying an
Earned Royalty to The Regents on the Net Sales of such Licensed Product or
Licensed Service.



ACTIVE/101829023.3  

 

 





[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

(zzTempText)



--------------------------------------------------------------------------------

 

 

7.4

The Licensee will also pay to The Regents a license maintenance fee as follows
for UC Case No. [***]:

 

7.4.1

[***] on b[***].

 

7.4.2

[***] beginning on the [***] and continuing annually on each subsequent
anniversary of the Fourth Amendment Effective Date.

 

7.4.3

Notwithstanding the payment obligations set forth in Section 7.4.1 and 7.4.2,
license maintenance fees set forth in Paragraphs 7.4.1 and 7.4.2 are not due on
any anniversary of the Fourth Amendment Effective Date if on that date, the
Licensee is Selling or otherwise exploiting Licensed Products or Licensed
Services covered by Patent Rights under UC Case No. [***] and is paying an
Earned Royalty to The Regents on the Net Sales of such Licensed Product or
Licensed Service.

 

7.5

The Licensee will also pay to The Regents a license maintenance fee as follows
for UC Case No. [***]:

 

7.5.1

[***] on [***].

 

7.5.2

[***] beginning on the [***] and continuing annually on each subsequent
anniversary of the Fourth Amendment Effective Date.

 

7.5.3

Notwithstanding the payment obligations set forth in Section 7.5.1 and 7.5.2,
license maintenance fees set forth in Paragraphs 7.5.1 and 7.5.2 are not due on
any anniversary of the Fourth Amendment Effective Date if on that date, the
Licensee is Selling or otherwise exploiting Licensed Products or Licensed
Services covered by Patent Rights under UC Case No. [***] and is paying an
Earned Royalty to The Regents on the Net Sales of such Licensed Product or
Licensed Service.

 

7.6

The license maintenance fees set forth above in Paragraphs 7.1, 7.2, 7.3, 7.4,
and 7.5 are non-refundable and are not an advance or otherwise creditable
against any royalties or other payments required to be paid under the terms of
this Agreement.

 

2.5

Paragraph 9.1.4 is hereby deleted and replaced in its entirety with the
following:

 

“9.1.4

Licensee shall indicate to The Regents in royalty reports which Patent Rights
correspond to the royalty payments for each Licensed Product.”



ACTIVE/101829023.3  

 

 





[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

(zzTempText)



--------------------------------------------------------------------------------

 

 

2.6

Paragraph 13.3 is hereby deleted and replaced with the following:

 

“13.3

The Licensee will:

 

13.3.1

[***]

 

13.3.2

[***]

 

13.3.3

With respect to one Licensed Product:

[***]

The Regents recognizes that there are uncertainties associated with the
development of therapeutic products and the regulatory process required by the
FDA (and Foreign regulatory authorities that are equivalent to the FDA), and
that it may be necessary from time to time to amend one or more of the
milestones under Paragraphs 13.3.3.2 through 13.3.3.7. Accordingly, if Licensee
is unable to meet one or more of such specified milestones and Licensee
demonstrates to The Regents, based on the Regents’ reasonable, objective, good
faith assessment of Licensee’s demonstration and supporting documentation, that
Licensee has used and is using Licensee’s diligent efforts (with supporting
documentation) to meet such milestone and to [***], then upon submission in
writing by Licensee to The Regents of the aforementioned diligent efforts and a
plan to overcome such regulatory hurdles, The Regents will extend the deadline
for each such milestone under Paragraphs 13.3.3.2 through 13.3.3.7 for a [***]
provided Licensee also has paid to The Regents a fee, for each such extension,
[***]. An extension of one milestone in Paragraph 13.3.3 will extend all
remaining milestones in Paragraph 13.3.3 by the same extension time period, an
extension of one milestone in Paragraph 13.3.4 will extend all remaining
milestones in Paragraph 13.3.4, and an extension of one milestone in Paragraph
13.3.5 will extend all remaining milestones in Paragraph 13.3.5. For the
avoidance of doubt, as of the Fourth Amendment Effective Date, Licensee has used
one out of three one-year extensions.

and

 

13.3.5

use commercially reasonable efforts to fill the market demand for Licensed
Products and Licensed Services following commencement of marketing at any time.

 

2.7

The following is hereby added to the end of Paragraph 14.4.1:

“If applicable, the report shall also include Licensee’s progress in developing
any New Patent Products elected for commercial development by Licensee pursuant
to Paragraph 3.3 of this Agreement.”



ACTIVE/101829023.3  

 

 





[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

(zzTempText)



--------------------------------------------------------------------------------

 

 

2.8

Paragraph 25.1.4 is hereby deleted and replaced with the following:

“in the case of notices, if sent by email, on the date the recipient
acknowledges having received that email by either an email sent to the sender or
by a notice delivered by another method in accordance with this section 25.1,
provided that, automated replies and “read receipts” shall not be considered
acknowledgement of receipt and any provision of notice of breach or termination
shall be send using certified mail or global express carrier.

 

In the case of Licensee:

TheRas, Inc.
421 Kipling Street
Palo Alto, CA 94301
Attention: Neil Kumar
Email: [***]

In the case of The Regents:

For notices:
University of California, San Francisco
Innovation Ventures, Office of Technology Management, Box 2142
600 16th Street, Suite S272
San Francisco, CA 94143
(for Fed-Ex use postal code 94158)
Attention: Director, Technology Management
Referring to: UC Case Nos. [***]
Email: [***]

For remittance of payments:
Innovation Alliances and Services
Attn: Accounts Receivable University of California
Office of the President
1111 Franklin Street, 5th Floor
Oakland, CA 94607-5200
Referring to: UC Case Nos. [***]

3.

Fees

 

3.1

Amendment Issue Fee: the Licensee will pay to The Regents an amendment license
issue fee of [***] within [***] of the Fourth Amendment Effective Date. This fee
is non-refundable, non-cancelable and is not an advance or otherwise creditable
against any royalties or other payments required to be paid under the terms of
this Fourth Amendment or Original Agreement.



ACTIVE/101829023.3  

 

 





[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

(zzTempText)



--------------------------------------------------------------------------------

 

4.

Miscellaneous

 

4.1

All other terms and conditions of the Original Agreement will remain in full
force and effect.

 

4.2

This Fourth Amendment may be executed in one or more counterparts, each of which
together shall constitute one and the same Agreement. For purposes of executing
this Agreement, a facsimile (including a PDF image delivered via email) copy of
this Agreement, including the signature pages, will be deemed an original. The
parties agree that neither party will have any rights to challenge the use or
authenticity of a counterpart of this Agreement based solely on that its
signature, or the signature of the other party, on such counterpart is not an
original signature.

IN WITNESS WHEREOF, the parties hereto have executed these presents by their
duly authorized officers or representatives as of the dates below:

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

 

By

 

/s/ Gonzalo Barrera-Hernandez, Ph.D.

Name

 

Gonzalo Barrera-Hernandez, Ph.D.

Title

 

Associate Director, Innovation Ventures, UCSF

Date

 

December 16, 2019

 

THERAS, INC.

 

By

 

/s/ Eric Gomez

Name

 

Eric Gomez

Title

 

Vice President

Date

 

December 12, 2019

 



ACTIVE/101829023.3  

 

 





[***] Certain confidential portions (indicated by brackets and asterisks) have
been omitted from this exhibit in accordance with the rules of the Securities
and Exchange Commission.

 

(zzTempText)

